Exhibit 10.1.43

 

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPERATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]    LOGO [g377947dsp48.jpg]

February 1, 2017

Gogo LLC

111 N. Canal St., Ste. 1500

Chicago, Illinois 60606

RE: Third Amended and Restated In Flight Connectivity Services Agreement (the
“Pre-Apollo Agreement”) effective as of September 13, 2012, as amended; In
Flight Connectivity Services Agreement (the “Apollo Agreement”) effective as of
September 14, 2012, as amended; Amended and Restated In Flight Connectivity
Services Agreement (the “L-US Agreement”) effective as of March 14, 2012, as
amended.

Gentlemen:

Reference is hereby made to the above-referenced agreements (the “Agreements”).
This letter agreement (“Letter Agreement”) will acknowledge and evidence that
American Airlines, Inc. (“American”) and Gogo LLC (“Gogo”) have agreed,
effective as of the date of this letter and for good and valuable consideration:

 

  1. Promo Codes. Notwithstanding any provision of any of the Agreements to the
contrary, until execution of the Unified Inflight Connectivity Hardware,
Services and Maintenance Agreement between the parties, American may purchase
from Gogo, and Gogo shall provide to American, promotional codes (each of which
will enable all passengers on a charter flight to access the Connectivity
Services [***]) (“Promo Codes”) for usage by passengers on designated charter
flights (“Charter Flights”) operated by American at the price of [***], subject
to any expedited service fee described in Section 2 below.

 

  2. American Obligations. American shall be solely responsible for all charter
arrangements on the Charter Flights and expenses incurred in connection
therewith. American shall provide Gogo with at least [***] prior written notice
for any flight it wishes to designate as a Charter Flight, which notice shall
contain the departure date, departure time, city pair and flight number of the
applicable Charter Flight (a “Charter Notice”). Gogo will make reasonable
efforts to provide Promo Codes (as defined below) for a Charter Notice sent less
than [***] before the applicable Charter Flight subject an additional expedited
service fee of [***], and the Parties acknowledge that Gogo will not always be
capable of providing Promo Codes in a timely fashion for such expedited
requests. American shall be solely responsible for providing the Promo Codes to
its Charter Flight passengers. American shall notify Charter Flight passengers
that the Promo Codes are not to be shared with third parties other than Charter
Flight passengers and are to be used only on the applicable Charter Flights.
American hereby acknowledges that amounts paid for Charter Flights are not
subject to any revenue sharing provisions under the Agreements.

 

  3. Gogo Obligations. Gogo will ensure that the Portal on the applicable
Charter Flight accepts the Promo Codes provided pursuant to this Letter
Agreement, and Gogo will make reasonable efforts to supply replacement Promo
Codes in the event Promo Codes do not function properly. The Promo Codes
represent a limited license to access the Connectivity Services on the Charter
Flight(s) covered by the applicable Charter Notice. Gogo is responsible for any
and all problems that arise in connection with the use of the Portal or the
Promo Codes on Charter Flights. If Connectivity Services are not available on a
Charter Flight, American agrees to promptly notify Gogo, and Gogo agrees that
American shall not be invoiced or charged for any such Charter Flight.

 

Privileged and Confidential



--------------------------------------------------------------------------------

LOGO [g377947dsp48.jpg]

 

  4. Prior and Current Scheduled Charter Flights. The parties agree and
acknowledge that Gogo may invoice American for all flights dated before the date
of this Letter Agreement at any time after execution of this Letter Agreement
but shall not invoice American for any flights dated after the date of this
Letter Agreement until after such flights have occurred.

 

  5. Governing Agreement. Except as set forth in the preceding sentence, the
purchase/provision and use of any such Promo Code shall be subject to and
governed by the terms of the applicable Agreement covering the aircraft used for
the Charter Flight.

Except as modified by this Letter Agreement, the Agreements shall continue in
full force and effect. In the event of any inconsistency between this Letter
Agreement and the Agreements, this Letter Agreement shall control.

If the foregoing accurately reflects our agreement, please evidence and
acknowledge such fact by signing two copies of this letter in the space provided
and returning both copies to Debanjan Ghosh, who shall obtain the appropriate
signature on behalf of American and return a fully signed copy to you. All
capitalized terms used herein without definition shall have the respective
meanings therefor specified in the applicable Agreement(s).

 

Very truly yours,       ACCEPTED AND AGREED: AMERICAN AIRLINES, INC.       GOGO
LLC By:   

/s/ Debanjan Ghosh

      By:   

/s/ John Happ

Name:    Debanjan Ghosh       Name:    John Happ Title:   

Sr. Commodity Manager

 

Date:

      Title:    SVP, Regional President

 

American Airlines    Confidential   



--------------------------------------------------------------------------------

LOGO [g377947dsp48.jpg]

 

Exhibit A

Prior and Scheduled Charter Flights

 

 

 

 

 

[***]

 

American Airlines    Confidential   